Citation Nr: 1826431	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-32 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II (DM) with proteinuria.

2.  Entitlement to a rating in excess of 50 percent prior to October 16, 2015 and in excess of 70 percent from that date for posttraumatic stress disorder (PTSD) with associated depression.


REPRESENTATION

Appellant represented by:	Nicole E. Knoll, Agent


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) from July 2011 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania and Houston, Texas respectively.  In the July 2011 rating decision, the RO granted an increased evaluation to 20 percent for DM with proteinuria and peripheral neuropathy, bilateral lower extremities (as the peripheral neuropathy was noncompensable, it was rated with the DM) with an effective date of December 16, 2010.  In the September 2012 rating decision, the RO granted an increased rating to 50 percent for PTSD effective November 22, 2011.  The September 2012 rating decision also granted service connection for erectile dysfunction and assigned a noncompensable rating, as related to DM.  The Veteran was also granted special monthly compensation based on loss of use of a creative organ.

In a May 2013 rating decision, the RO in pertinent part granted an earlier effective date of May 8, 2001 for service connection for DM with proteinuria based on a change in the law officially adding DM to the list of presumptive diseases associated with Agent Orange exposure on May 8, 2001.  The RO assigned a 10 percent rating from May 8, 2001, and continued the 20 percent rating from December 16, 2010.  The Veteran did not express disagreement with the earlier effective date or rating previously assigned.  The RO also granted separate 10 percent ratings for peripheral neuropathy of the left and right lower extremities, respectively, from June 6, 2011.  An earlier effective date for service connection for erectile dysfunction and special monthly compensation (noncompensable) was granted from July 14, 2011.

In an October 2014 rating decision, the RO granted entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) effective November 22, 2011.

In a June 2015 rating decision, service connection was also granted for peripheral neuropathy of the left and right upper extremities, each rated as 20 percent disabling from February 26, 2015.

In a February 2016 rating decision, the RO granted an increased rating to 70 percent for PTSD effective October 16, 2015.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  From November 22, 2011 to October 15, 2015, the Veteran's service-connected PTSD was manifested by symptoms which most closely equate to occupational and social impairment, with deficiencies in most areas.

2.  From October 16, 2015, the Veteran's service-connected PTSD was productive of occupational and social impairment, with deficiencies in most areas, but not total occupational and social impairment.

3.  The Veteran's service-connected DM does not require insulin.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD from November 22, 2011 to October 15, 2015 have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.655(b), 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2017).

2.  The criteria for a rating in excess of 70 percent from October 16, 2015 for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.655(b), 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2017).

3.  The criteria for a rating in excess of 20 percent for DM with proteinuria have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 7913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14.  In Esteban, the United States Court of Appeals for Veterans Claims (Court) found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.

When it is not possible to separate the effects of the service-connected disability from a non-service-connected disability, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

From November 22, 2011 to October 15, 2015, the Veteran's PTSD has been rated as 50 percent disabling and as 70 percent disabling from October 16, 2015 pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  The Veteran contends that his PTSD should have been rated at a higher percentage because it prevented him from maintaining employment and social relationships.

Pursuant to the General Rating Formula for Rating Mental Disorders (General Rating Formula), a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the General Rating Formula demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for a particular rating.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, and permits consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on social and work functioning.  Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118.

The scores assigned under the Global Assessment of Functioning (GAF) scale may be a relevant consideration.  See e.g., Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  However, the American Psychiatric Association has since determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  79 Fed. Reg. 45093 (Aug. 4, 2014).  The Board notes that effective August 4, 2014, the regulations governing the rating of mental disorders were updated to replace all references to the DSM-IV with references to the DSM-5, which no longer utilizes the GAF score system.  80 Fed. Reg. 14308 (Mar. 19, 2015).  However, this change does not apply to claims that were certified for appeal to the Board prior to August 4, 2014 even if such claims were subsequently remanded.  Id.  As the Veteran's claim had been certified to the Board after that date, the DSM-IV is no longer applicable to his claim.

The Veteran underwent a VA psychiatric examination in April 2012.  The examiner provided a diagnosis of PTSD under DSM-IV.  The Veteran's GAF score was noted as 60.  The examiner noted that the Veteran's symptoms included suicidal ideation, difficulty in establishing and maintaining effective work and social relationships, disturbances of motivation and mood, anxiety, chronic sleep impairment, and depressed mood.  The VA examiner provided that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he was easily overwhelmed and had intense ruminations.  The Veteran was capable of managing his financial affairs.

In October 2015, the Veteran underwent a VA psychiatric examination.  The examiner provided a diagnosis of PTSD with associated depression under DSM-5 criteria.  The Veteran reported that he had not worked since 2010.  The VA examiner noted that the Veteran's PTSD resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  The Veteran was experiencing difficulty in adapting to stressful circumstances such as work or a worklike setting, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, difficulty in establishing and maintaining effective work and social relationships, disturbances of motivation and mood, flattened affect, anxiety, chronic sleep impairment, depressed mood, suspiciousness, and mild memory loss such as forgetting names, directions or recent events.  The Veteran did not have suicidal ideations.  The Veteran reported that he neglected his household duties to a significant extent and tried to avoid people almost all of the time.  The Veteran reported that he was frequently anxious and fearful, sometimes to the extent that he felt nauseated.  The examiner noted that the Veteran had not recently accessed mental health services.  The Veteran was capable of managing his financial affairs.

Records from the Social Security Administration (SSA) indicated that the Veteran applied for disability benefits for his diabetic neuropathy and affective mood disorders.

VA treatment records do not indicate the Veteran received treatment for his PTSD with associated depression.

The Veteran is seeking a rating in excess of 50 percent from November 22, 2011 to October 15, 2015, and in excess of 70 percent from October 16, 2015 for PTSD 

In the April 2012 VA psychiatric examination, the VA examiner indicated the Veteran's symptoms were suicidal ideation, difficulty in establishing and maintaining effective work and social relationships, disturbances of motivation and mood, anxiety, chronic sleep impairment, and depressed mood.  The examiner indicated that the Veteran's occupational and social impairment was characterized by reduced reliability and productivity.  The Board finds that the reported findings are more compatible with a 70 percent rating.  A 70 percent rating is warranted from November 22, 2011 to October 15, 2015 as the Veteran's PTSD resulted in suicidal ideation, difficulties in most areas including work and social relationships, along with additional symptoms that in totality, more closely approximated a rating in excess of 50 percent.  A 100 percent rating is not warranted as the Veteran's PTSD did not result in total occupational and social impairment.  Although the Veteran reported having problems getting along with others to include at his last job, he does maintain both family and friend relationships.  Thus, the Board finds the preponderance of the evidence indicated the Veteran's overall functioning most closely approximated the criteria necessary for a higher 70 percent rating from November 22, 2011 to October 15, 2015.

In the October 2015 VA psychiatric examination, the VA examiner indicated the Veteran's symptoms were difficulty in adapting to stressful circumstances such as work or a worklike setting, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, difficulty in establishing and maintaining effective work and social relationships, disturbances of motivation and mood, flattened affect, anxiety, chronic sleep impairment, depressed mood, suspiciousness, and mild memory loss such as forgetting names, directions or recent events.  The examiner indicated that the Veteran's occupational and social impairment was characterized by deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  The assessment is compatible with a 70 percent rating.  The Veteran did not have suicidal ideations.  The Veteran reported that he neglected his household duties to a significant extent and tried to avoid people almost all of the time.  A 100 percent rating is not warranted as the Veteran's PTSD did not result in total occupational and social impairment as specifically assessed by the VA examiner and as shown by the reported findings.  Thus, the Board finds that the Veteran's overall functioning did not meet the criteria necessary for a higher 100 percent rating from October 16, 2015.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 70 percent from November 22, 2011, but a preponderance of the evidence is against a rating in excess of 70 percent during the entire appeal period.

DM

The Veteran is assigned a 20 percent rating for DM from December 16, 2010.  The Veteran's service-connected DM is rated pursuant to 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.

Under DC 7913, a 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 and Note 1.

In this case, the Veteran has been assigned separate ratings for his peripheral neuropathy and erectile dysfunction related to his DM.

In July 2011, the Veteran was afforded a VA examination.  The examiner noted that the Veteran had a diagnosis of DM in 1999.  The Veteran began the medication Metformin in 2005.  The examiner noted that the Veteran followed a restricted diet.  The Veteran did not experience episodes of hypoglycemia or ketoacidosis.  There was no indication of restriction of the Veteran's activities.  The Veteran had other diabetic complications to include diabetic neuropathy.

The Veteran underwent a subsequent VA examination in February 2015.  The VA examiner noted that the Veteran was diagnosed with DM managed by a restricted diet and oral agents.  The Veteran did not experience hypoglycemia or ketoacidosis.  There was no indication of restriction of the Veteran's activities.  The Veteran had diabetic complications including diabetic neuropathy.

Medical records from the Social Security Administration (SSA) indicated that the Veteran applied for disability benefits for his diabetic neuropathy and affective mood disorders.

Additional VA treatment records do not indicate additional treatment for DM other than a restricted diet and oral hypoglycemic agent.

As noted, in order for a higher 40 percent rating to be warranted, the evidence would have to establish that the Veteran's DM requires insulin, restricted diet, and regulation of activities.  The Veteran's DM is controlled through diet and oral hypoglycemic agent.  The Veteran does not contend nor does the record show that his DM requires insulin.  As such, the Veteran's DM does not meet the criteria for a higher rating and has not met the criteria at any point during the appeal period.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.



ORDER

Entitlement to a 70 percent rating for service-connected PTSD is granted from November 22, 2011 to October 15, 2015 subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 70 percent for PTSD is denied.

Entitlement to a rating in excess of 20 percent for DM with proteinuria is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


